Exhibit 10.125

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT MARKED WITH [***]
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EXECUTION COPY

 

  PATENT ASSIGNMENT AND OPTION AND AMENDED     AND RESTATED AGREEMENT  

This Agreement (the “Amended and Restated Agreement”) entered into as of
June 10,

2011 (the “Effective Date”)

is made between:

CORTEX PHARMACEUTICALS, Inc

Having its principal office at

15241 Barranca Parkway

Irvine, California

USA

(hereinafter “Cortex”)

                                                                   
                                               on one part,

AND

LES LABORATOIRES SERVIER

A corporation duly organized and registered under the laws of France

having its principal office at

22 Rue Garnier

92200 Neuilly Sur Seine

FRANCE

(hereinafter “LLS”)

                                                                   
                                               on the other part,

 

Page 1 of 26



--------------------------------------------------------------------------------

RECITALS

WHEREAS, Cortex and Adir et Compagnie have entered into a Licensing Agreement
dated October 13, 2000, (the “Prior Agreement”) under which Cortex has granted
to Adir et Compagnie certain license rights.

WHEREAS, Adir et Compagnie has been merged into its parent company Les
Laboratoires Servier (“LLS”) on August 31st, 2001.

WHEREAS, Cortex and LLS wish to restructure their relationship to terminate and
supersede the Prior Agreement with this Amended and Restated Agreement so that
(i) LLS will own all rights to the composition of matter patents for CX1632 (as
described in more detail below), (ii) LLS will have a worldwide, royalty-bearing
sublicense with respect to products containing CX1632 to the method of use
patents licensed by Cortex from The Regents of the University of California, and
(iii) LLS will have a worldwide, fully-paid license to Cortex Know-How with
respect to products containing CX1632.

NOW THEREFORE IN CONSIDERATION of the premises and of the covenants herein
contained, the parties hereto mutually agree as follows.

1. DEFINITIONS

For the purposes of this Amended and Restated Agreement, the terms defined in
this Amended and Restated Agreement shall have the meanings specified below:

1.1 “Affiliate” shall mean any corporation or other entity which controls, is
controlled by, or is under common control with a Party to this Amended and
Restated Agreement. A corporation or other entity shall be regarded as in
control of or controlled by another corporation or entity if it owns or directly
or indirectly controls more than fifty percent (50%) of the voting stock or
other ownership interest of the other corporation or entity, or if it possesses,
directly or indirectly, the power to direct or cause the direction of the
management and policies of the corporation or other entity or the power to elect
or appoint fifty percent (50%) or more of the members of the governing body of
the corporation or other entity. For the purposes of this Amended and Restated
Agreement, any Affiliate of a Party during the pendency of the Prior Agreement
shall be deemed to be an Affiliate hereunder.

1.2 “Assigned Cortex Patent Rights” shall mean all (a) rights of Cortex as a
joint owner of the patents and patent applications relating to CX1632 as more
fully described in Schedule 1 hereto, and all (b) continuations, continuations
in part, divisionals and substitute applications with respect to any such
patents and patent applications; (c) any patents issued based on or claiming
priority to any such patents and patent applications; (d) any reissue,
reexamination, renewal or extension (including any supplemental patent
certificate) of any such patents and patent applications; and (e) any
confirmation patent or registration patent or patent of addition based on any
such patents and patent applications.

 

Page 2 of 26



--------------------------------------------------------------------------------

1.3 “Business Day” shall mean a day other than a Saturday, Sunday or on which
commercial banks in the city of Los Angeles, California or Paris, France are
authorized or required by law to be closed.

1.4 “Customer” shall mean any Third Party, other than a sublicensee of LLS, to
whom LLS supplies the Pharmaceutical Specialty.

1.5 “Cortex Know-How” shall mean all trade secrets, know-how, data, and other
intellectual property or proprietary or confidential information of any kind,
owned or controlled by Cortex or its Affiliates as of the date of the Effective
Date, which is necessary or useful for the development, manufacture, use or sale
of the Pharmaceutical Specialty. Cortex Know-How does not include any rights of
a Third Party in-licensed to Cortex, other than the University License Rights.

1.6 “CX1632” shall mean [***].

1.7 “Field” shall mean the use of CX1632 in humans.

1.8 “First Commercial Sale” of any Pharmaceutical Specialty shall mean the first
sale for administration to human patients of such Pharmaceutical Specialty in a
country after all required marketing approvals (including marketing
authorization) by the applicable regulatory authorities in such country.

1.9 “Net Sales” with respect to any Pharmaceutical Specialty covered by at last
one Valid Claim shall mean the invoiced sales of all such Pharmaceutical
Specialties billed to Customers by LLS, its Affiliates, its sublicensees, its
joint venture partners or its co-promoters, less the following items as
applicable to such Pharmaceutical Specialty: (a) credits or allowances granted
upon returns, rejections or recalls; (b) freight, shipping and insurance costs;
(c) quantity and other trade or cash discounts, credits or allowances actually
allowed and taken; (d) customs duties, taxes and surcharges and other
governmental charges excluding VAT or income tax incurred in connection with
exportation or importation; (e) bad debts directly related to the sale of
Pharmaceutical Specialties, but not to exceed nine-tenths of one percent (0.9%)
and (f) government mandated rebates and other type of refunds. The transfer of
any Pharmaceutical Specialty by LLS or one of its Affiliates to another
Affiliate or sub-licensee of LLS shall not be considered a sale; in such cases,
Net Sales shall be determined based on the invoiced sales price by the Affiliate
or sub-licensee to its Customer, less the deductions allowed under this Article.

1.10 “Party” shall mean Cortex or LLS.

1.11 “Parties” shall mean Cortex and LLS.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 3 of 26



--------------------------------------------------------------------------------

1.12 “Pharmaceutical Specialty” shall mean any composition for administration to
human subjects containing CX1632 as a pharmaceutically active ingredient for use
in the Field.

1.13 “Quarter” means each calendar quarter commencing on
January 1, April 1, July 1, and October 1.

1.14 “Territory” shall mean the world.

1.15 “Third Party” shall mean any entity other than Cortex or LLS and their
respective Affiliates.

1.16 “University” shall mean The Regents of the University of California.

1.17 “University License Rights” shall mean the patent rights granted to Cortex
under the University Licenses as listed on Schedule 2.

1.18 “University Licenses” shall mean those License Agreements listed on
Schedule 3.

1.19 “Valid Claim” shall mean an issued and unexpired claim in a patent included
in the University License Rights covering the use, marketing, or sale of the
Pharmaceutical Specialty in the Territory.

2. LICENSE GRANTS, ASSIGNMENT OPTION

2.1 License of Cortex Know-How. Cortex hereby grants to LLS a perpetual,
royalty-free, fully-paid up, exclusive (even as to Cortex) license (with the
right to sublicense) to use the Cortex Know How inside the Field, including to
develop, have developed, manufacture, have manufactured, use, commercialize,
have commercialized, distribute and have distributed for sale and sell
Pharmaceutical Specialties in the Territory limited specifically to use with
CX1632 or combination products which include CX1632. LLS shall have no rights to
the Cortex Know-How for use with any compound other than CX1632, other than in
connection with a combination product containing CX1632 as an active
pharmaceutical ingredient and other compound(s), which other compound(s) is not
a modulator of the AMPA receptor.

2.2 Option To Sublicense University License Rights. Cortex hereby grants to LLS
an option between the Effective Date and October 31, 2011 (the “Option Period”),
exercisable upon written notice from LLS, to a royalty-bearing, exclusive (even
as to Cortex) sublicense (with the right to further sublicense) to use the
University License Rights inside the Field, including to further develop, have
developed, manufacture, have manufactured, use, commercialize, have
commercialized, distribute or have distributed for sale and sell Pharmaceutical
Specialties in the Territory. Under such sublicense, LLS shall have no rights to
the University License Rights for use with any compound other than CX1632, other
than in connection with a combination product containing CX1632 as an active
pharmaceutical ingredient and other compound(s), which other compound(s) is not
covered by the University License Rights. LLS shall notify Cortex of any further
sublicense of the rights granted under such sublicense to a non-Affiliate of LLS
within

 

Page 4 of 26



--------------------------------------------------------------------------------

thirty (30) days of entering into such sublicense. LLS acknowledges that its
rights under such sublicense are subject to obligations and restrictions under
the University Licenses, including without limitation, those imposed by 35 §§
USC 200-212.

2.3 Option For Assignment of Assigned Cortex Patent Rights. Cortex hereby grants
to LLS an exclusive option during the Option Period, exercisable upon written
notice from LLS, to acquire all right, title and interest in and to the Assigned
Cortex Patent Rights. Within five days of receipt of written notice from LLS
evidencing LLS’s desire to both sublicense University License Rights inside the
Field and to purchase the Assigned Cortex Patent Rights, Cortex shall
(i) invoice LLS in the amount of US $2,000,000 (the “Purchase Price”) in full
consideration for the exercise of both options and the assignment of the
Assigned Cortex Patent Rights, and (ii) deliver to LLS an executed recordable
Assignment, in the form attached as Exhibit A. LLS shall pay the Purchase Price
within [***] Business Days of receipt of the invoice. Cortex further agrees to,
at any time, execute such other documents as reasonably requested by LLS to
evidence and/or perfect LLS’s ownership of the Assigned Cortex Patent Rights. If
Cortex does not, within fifteen (15) days of presentment or request from LLS,
return such other documents requested by LLS to be executed by Cortex, then LLS
is hereby granted a limited power of attorney to execute all such documents and
perform all such acts on behalf of Cortex. This power of attorney is coupled
with an interest and is irrevocable. Following the assignment set forth in this
Section 2.3, LLS shall be responsible for all costs related to the prosecution,
maintenance and defense of the Assigned Cortex Patent Rights.

2.4 Covenant Not to Sue. Cortex hereby waives (and shall cause its successors
and assigns to waive,) any right, remedy or cause of action against LLS, its
successors, assigns, licensees, and contractors, etc., for infringement of any
patent rights claiming the composition of matter of CX1632 (and only to the
extent of the composition of matter of CX1632 and not other compounds which may
be covered by such patent rights) that it may have, in connection with the
development, manufacture, use, commercialization, distribution and sale of
Pharmaceutical Specialties in the Territory.

2.5 Non-Exercise of Option. In the event LLS does not concurrently exercise both
options mentioned in Section 2,2 and 2.3, the rights granted to LLS as per the
terms of Section 2.1 shall automatically terminate on October 31, 2011.

3. PAYMENTS

3.1 Initial Payment. Within [***] Business Days following receipt of a valid
invoice from Cortex (which may be provided to LLS on the Effective Date), LLS
shall pay to Cortex US $1,000,000 as consideration for (i) the perpetual
Know-How license set forth in Section 2.1, above, (ii) the option to the
sublicense rights with respect to the University License Rights set forth in
Section 2.2, above, and (iii) the option for the Assignment of Cortex Patent
Rights as set forth in Section 2.3, above. Such amount shall be paid by

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 5 of 26



--------------------------------------------------------------------------------

wire transfer of immediately available funds to the account designated by
Cortex. Such amount shall be non-refundable whether or not LLS exercises the
option.

3.2 Milestone Payments. In the event that LLS has knowledge that Cortex becomes
obligated under the University Licenses to pay any milestone payment as a result
of the actions of LLS, LLS shall promptly notify Cortex (but not more than
thirty (30) days after achievement of such milestone event or its becoming aware
of the obligation of the milestone, whichever is later) and Cortex shall provide
to LLS a valid invoice for the relevant amount due (described below). Within
[***] ([***]) Business Days following such valid invoice, LLS shall submit the
amount due to the University to Cortex. Such milestone payments are as follows:

3.2.1 US $[***] upon entering Phase III clinical studies (i.e., the first dose
of a patient in a Phase III clinical trial) or equivalent foreign regulatory
benchmark.

3.2.2 US $[***] upon filing a New Drug Application with the U.S. Food and Drug
Administration or upon submission of an equivalent foreign regulatory
application.

3.2.3 US $[***] upon receiving market approval of New Drug Application from the
U.S. Food and Drug Administration or equivalent foreign regulatory market
approval.

3.3 Royalties on Net Sales. In consideration of any sublicenses granted to LLS
pursuant to the option set forth in Section 2.2 hereof for the use of the
University License Rights, LLS shall pay Cortex a running royalty of [***]
percent ([***]%) on Net Sales, on a country by country basis, of Pharmaceutical
Specialties. LLS’s obligation to pay royalties shall expire and any sublicenses
granted by Cortex to LLS shall become fully paid on a country-by-country basis
with respect to a patent upon the expiration of such patent included in the
University Licenses, it being understood that royalty obligations shall continue
in any country until the expiration of the last Valid Claim in such country.

3.3.1 Royalty Reports, Exchange Rates. During the term of this Amended and
Restated Agreement, following the First Commercial Sale of a Pharmaceutical
Specialty in each country by LLS, LLS shall furnish to Cortex written quarterly
reports showing, on a country by country basis: (i) the gross sales of all
Pharmaceutical Specialties sold by LLS and its Affiliates and its sublicensees
during the reporting period and the calculation of Net Sales from such gross
sales; (ii) the royalties and other payments payable in United States dollars
which shall have accrued hereunder in respect of such sales; (iii) withholding
taxes, if any, required by law to be deducted in respect of such sales, as
applicable; (iv) the dates of the First Commercial Sales of any Pharmaceutical
Specialties in each country by LLS and its Affiliates and its sublicensees
during the reporting period; and (v) the exchange rates used in determining the
amount of Euros and United States dollars, as applicable. All amounts payable
will first be calculated in the currency of sale and then, other than for sales
in the United States, converted into Euros using the monthly average of daily
rates of exchange published by the European Central Bank for the monthly period
covering such Net Sales, which consolidated amount shall

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 6 of 26



--------------------------------------------------------------------------------

be converted into United States dollars at the exchange rate reported in the
Wall Street Journal for the last day of the reporting period to which the
payment relates. Reports together with the royalty payable for the periods to
which the reports relate shall be due on the [***] ([***]) day following the
close of each Quarter. If no royalty is due for any royalty period hereunder,
LLS shall so report. All reports delivered hereunder shall be deemed
confidential information of LLS, and Cortex agrees to protect the
confidentiality of such reports to the same extent and in at least the same
manner as Cortex protects its own confidential or proprietary information. LLS
shall keep complete and accurate records in sufficient detail to properly
reflect all gross sales and Net Sales and to enable the royalties payable
hereunder to be determined. Any disagreement as to the outcome of the audit
referred to in this Section 3.3.1 shall be subject to the provisions of
Section 8.6.

3.3.2 Audits. Upon the written request of Cortex at least ten (10) days prior to
the requested access date, LLS shall permit an independent public accountant
selected by Cortex and acceptable to LLS to have access during normal business
hours of LLS to such of the records of LLS as may be reasonably necessary to
verify the accuracy of the royalty reports hereunder in respect of any fiscal
year ending not more than [***] ([***]) years prior to the date of such request.
All such verifications shall be conducted at the expense of Cortex and shall
occur not more than once in each calendar year. In the event such accountant
concludes that additional royalties were owed during such period, Cortex shall
provide LLS with a written report showing the calculation of the amounts due by
LLS, and the additional royalty shall be paid within [***] ([***]) days of the
date Cortex delivers to LLS such report. The fees charged by such accountant
shall be paid by Cortex unless the audit discloses that the royalties payable by
LLS for the audited period are more than [***] percent ([***]%) of the royalties
actually paid for such period, in which case LLS shall pay the reasonable fees
and expenses charged by the accountant. Any disagreement as to the outcome of
the audit referred to in this Section 3.3.2 shall be subject to the provisions
of Section 8.6.

3.3.3 Sublicense Terms. LLS shall include in each sublicense granted by it
pursuant to this Amended and Restated Agreement a provision requiring the
sublicensee to make reports to LLS, to keep and maintain records of sales made
pursuant to such sublicense and to grant access to such records by Cortex’s
independent accountant to the same extent required of LLS under this Amended and
Restated Agreement. Upon the expiration of [***] ([***]) years following the end
of any calendar year, the calculation of royalties payable with respect to such
year shall be binding and conclusive upon Cortex; and LLS and its sublicensees
shall be released from any liability or accountability with respect to royalties
for such year.

Cortex agrees that all information subject to review under this Article 3.3. or
under any sublicense agreement is confidential and that it shall cause its
accountant to retain all such information in confidence.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 7 of 26



--------------------------------------------------------------------------------

3.3.4 Royalty Payment Terms. Royalties shown to have accrued by each royalty
report provided for under this Amended and Restated Agreement shall be due and
payable from the date such royalty report is due. Payment of royalties in whole
or in part may be made in advance of such due date. Royalties determined to be
owing, and any overpayments to be credited, with respect to any prior quarter
shall be added, or credited, as the case may be, together with interest thereon
accruing under this Amended and Restated Agreement from the date of the report
for the quarter for which such amounts are owing, to the next quarterly payment
hereunder.

3.4 Option Exercise Payment. Upon exercise of both options, Cortex shall invoice
Servier for the Purchase Price. Within [***] ([***]) Business Days of receipt,
LLS shall pay the $2,000,000 Purchase Price as set forth in Section 2.3, above.
Such amount shall be paid by wire transfer of immediately available funds to the
account designated by Cortex.

3.5 Withholding of Taxes. Any withholding of taxes levied by tax authorities
outside the United States on the payments hereunder shall be borne by Cortex and
deducted by LLS from the sums otherwise payable by it hereunder for payment to
the proper tax authorities on behalf of Cortex. LLS agrees to cooperate with
Cortex in the event Cortex claims exemption from such withholding or seeks
deductions under any double taxation or other similar treaty or agreement from
time to time in force, such cooperation to consist of providing receipts of
payment of such withheld tax or other documents reasonably available to LLS. If
in the opinion of either Party the provisions of this Section 3.5 become unduly
burdensome, the Parties agree to meet and discuss such other options as may be
available to them.

3.6 Interest on Late Payments. Any payments by LLS that are not paid within a
period of [***] ([***]) days (grace period) following the date such payments are
due under this Amended and Restated Agreement shall bear interest, to the extent
permitted by applicable law, at an annual rate equal to one (1) month LIBOR plus
[***] percent ([***]%) per annum.

3.7 Assignment of Payments and Related Report to the University. Upon written
notice from Cortex to LLS, Cortex may assign its rights to payments under
Section 3.2, 3.3 and 3.5 to the University. In such event, (i) LLS shall make
such payments directly to the University, (ii) LLS shall provide all reports due
under Article 3 and Article 4 to the University, and (iii) Cortex shall use
reasonable efforts to enable LLS to become a direct licensee of the University
upon the terms and conditions set forth in this Amended and Restated Agreement.

4. PROGRESS REPORTS

4.1 Progress Reports. LLS shall prepare and deliver to Cortex semi-annual
progress reports in sufficient detail to allow Cortex to meet its obligations to
the University under the University Licenses. The reports shall be deemed
confidential information of LLS,

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 8 of 26



--------------------------------------------------------------------------------

and Cortex agrees to protect the confidentiality of such reports to the same
extent and in at least the same manner as Cortex protects its own confidential
or proprietary information, and Cortex shall not use any information contained
in such reports other than in order to fulfill its obligations under the
University Licenses.

5. REPRESENTATIONS AND WARRANTIES, INTELLECTUAL PROPERTY MATTERS

5.1 Authorization. Each Party represents and warrants to the other that it has
the legal right and power to enter into this Amended and Restated Agreement, to
extend the rights and licenses granted or to be granted to the other in this
Amended and Restated Agreement, and to fully perform its obligations hereunder,
and that it has not made nor will it make any commitments to others in conflict
with or in derogation of such rights or this Amended and Restated Agreement.
Except as otherwise disclosed, each Party further represents to the other that
it is not aware of any legal obstacles, including, patent rights of others,
which could prevent it from carrying out its obligations under this Amended and
Restated Agreement. The execution, delivery and performance of this Amended and
Restated Agreement by and compliance with the terms of this Amended and Restated
Agreement by either Party does not and will not conflict with or result in any
violation of or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to the loss of any benefit under, or to increased, additional
or accelerated rights or entitlements of any Third Party under, any provision of
(1) any formation, organizational or governance documents of a Party; (2) any
material contract to which a Party is party or (3) any judgment or applicable
law.

5.2 Cortex Intellectual Property Representations and Warranties.

5.2.1 Assigned Patent Rights, Cortex Know-How. Cortex represents and warrants
that it is and shall during the entirety of the Option Period be the sole and
exclusive owner of its right, title and interest in and to the Assigned Cortex
Patent Rights (subject to LLS’s joint ownership thereof and subject to Cortex’s
right to assign this Agreement in accordance with Section 8.2). Cortex
represents and warrants that it is the sole and exclusive owner of all right,
title and interest in and to the Cortex Know-How. Cortex represents and warrants
that, as of the Effective Date and throughout the entire Option Period, the
Assigned Cortex Patent Rights and the Cortex Know-How (to the extent licensed
hereunder) are free of all encumbrances, including, without limitation, liens,
licenses, judgments and/or security interests in the Field, and that all patents
and patent applications included in the Assigned Cortex Patent Rights are in
full force and effect as of the date hereof of this Amended and Restated
Agreement and that none of the Assigned Cortex Patent Rights are the current
subject of any interference or opposition proceeding. Cortex agrees, throughout
the entirety of the Option Period, to diligently continue the prosecution and
maintain in full force and effect and not encumber or allow any encumbrance on,
the Assigned Cortex Patent Rights. Cortex acknowledges and agrees that the
foregoing warranty and covenant is a material inducement for LLS to enter into
this Agreement.

 

Page 9 of 26



--------------------------------------------------------------------------------

5.2.2 Litigation. Cortex represents and warrants that as of the Effective Date
there is no pending, or, to its knowledge, threatened, litigation that would or
might adversely affect its right and ability to assign the Assigned Cortex
Patent Rights and grant the licenses and sub-licenses and to perform its
obligations, or LLS’s ability to exercise its rights, under this Amended and
Restated Agreement.

5.3 Infringement by Third Parties.

5.3.1 Notices. Cortex and LLS agree to promptly notify the other in writing of
any actual alleged or threatened infringement of the University License Rights
and/or Cortex Know-How of which they become aware. Subject to the provisions of
Sections 5.3.2 and 5.3.3, below, Cortex and LLS shall then confer and endeavor
to reach agreement of who either of LLS or Cortex shall initiate action to
prevent, end or prosecute any such infringement.

5.3.2 Infringement not Involving CX1632. If the Parties do not agree, and the
infringement does not also involve infringement of LLS’s rights in CX1632
composition of matter patents, then Cortex shall have the right to enforce such
patent rights, and if Cortex does not proceed with enforcement activity within
(i) [***] ([***]) days following the notice of alleged infringement or
(ii) [***] ([***]) Business Days before the time limit, if any, set forth in the
appropriate laws and regulations for the filing of such actions, whichever comes
first, then LLS may commence litigation within an additional [***] ([***]) day
period with respect to the alleged or threatened infringement at its own
expense.

5.3.3 Infringement Involving CX1632. If the infringement involves infringement
of LLS’s rights in CX1632 composition of matter patents, LLS shall have the
first right to proceed with enforcement activity. If LLS does not proceed with
enforcement activity within (i) [***] ([***]) days following the notice of
alleged infringement or (ii) [***] ([***]) Business Days before the time limit,
if any, set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, then Cortex may commence litigation within an
additional [***] ([***]) day period with respect to the alleged or threatened
infringement at its own expense. In the event that LLS does not commence
litigation, Cortex may do so.

5.3.4 Cooperation, University Rights, Settlement. In the event a Party brings an
infringement action, the other Party shall cooperate fully, including, if
required to bring such action, joining such action or the furnishing of a power
of attorney. The rights of the Parties under this Article shall be subject to
the rights of the University under the University Licenses. Neither Party shall
have the right to settle any patent infringement litigation under this Article
in a manner that diminishes the rights or interests of the other Party without
the express written consent of such other Party, such consent not to be
unreasonably withheld or delayed.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 10 of 26



--------------------------------------------------------------------------------

5.4 Alleged Infringement by LLS. In case of any Third Party claims against LLS
resulting from the use by LLS of the University License Rights or Cortex
Know-How in accordance with this Amended and Restated Agreement, LLS agrees to
promptly notify Cortex, and the Parties shall then confer and endeavor to reach
an agreement on who either of LLS or Cortex shall defend LLS against such Third
Party claim, provided, however, that LLS shall in any event have the right to
defend any such Third Party claim. The foregoing shall be subject to the rights
of the University under the University Licenses. It is understood and agreed
that LLS shall not settle such Third Party claims which would have a negative
impact on Cortex’s rights outside the Field without Cortex’s prior approval,
which shall not be unreasonably withheld (it being understood that if Cortex
withholds consent to a proposed settlement and LLS’s rights are prejudiced or
LLS otherwise must pay any amount or settle any additional claim, then Cortex
shall defend, indemnify and hold harmless LLS from all such reasonable related
claims, costs and expenses).

5.5 Sufficiency. The Assigned Cortex Patent Rights, the Cortex Know-How and the
University License Rights constitute all of the rights held by Cortex or its
Affiliates as of the Effective Date (other than rights in-licensed from third
parties other than the University) which are necessary or useful in connection
with the making, using or selling of the Pharmaceutical Specialty.

5.6 Prosecution and Maintenance of University License Rights. LLS acknowledges
that under the University Licenses, Cortex has the right to oversee and guide
the prosecution and maintenance of the patent rights granted to Cortex in the
University Licenses, at Cortex’s expense. Cortex agrees to keep LLS reasonably
informed of the status of such patent rights. Cortex further agrees not to
instruct the University to terminate or modify such patent rights in a manner
adverse to LLS’s interests without informing LLS at least thirty (30) days prior
to any deadline implementing such termination or modification. If LLS does not
agree to such termination or modification, it may, at its expense, instruct
Cortex to not undertake or permit such termination or modification.

5.7 Maintenance of Confidential Information. Cortex represents and warrants that
it has taken all reasonable and necessary steps to protect the Cortex
confidential information contained in the Assigned Cortex Patent Rights, Cortex
Know-How and University License Rights.

5.8 Cortex License Representation and Warranties.

5.8.1 License Agreements. Cortex represents and warrants that as of the
Effective Date all licenses with University for University License Rights are
set forth in Schedule 2 (“University Licenses”), and that true and correct
copies of such University Licenses have been provided to LLS.

5.8.2 Effectiveness, Maintenance. Cortex represents and warrants that as of the
Effective Date all University Licenses are in full force and effect and neither
Cortex, or to Cortex’s knowledge, the other party, is in breach thereof. During
the term of this

 

Page 11 of 26



--------------------------------------------------------------------------------

Amended and Restated Agreement, Cortex shall maintain and procure the
maintenance of all such University Licenses in full force and effect as of the
Effective Date as is necessary to provide LLS the rights initially granted and
granted hereunder, including, without limitation, fulfilling all its obligations
thereunder and refraining from any acts which may give rise to a termination of
any University License. Cortex shall provide LLS with prompt written notice of
any changes to or breaches of the University Licenses. In no event shall Cortex
permit a modification, amendment or other change to any University Licenses
which would adversely affect the rights or extend the obligations of LLS under
such agreement as in effect as of the Effective Date. Nothing herein conflicts
with any rights or obligations set forth in the University Licenses.

5.8.3 Exclusivity. Cortex represents and warrants that all such University
Licenses identified on Schedule 3 as exclusive are exclusive to Cortex as is
necessary to provide LLS the exclusive licenses for the Territory provided
herein and, pursuant to the terms thereof.

6. INDEMNITY, INSURANCE

6.1 Indemnity

6.1.1 LLS Indemnity Obligations. In the absence of Cortex’s negligence, a breach
of contract or warranty by Cortex or willful or tortious acts or omissions of
Cortex, LLS agrees to defend, indemnify and hold Cortex, its Affiliates and
their respective directors, officers, employees and agents harmless from all
Third Party claims, losses, damages or expenses, but excluding consequential
losses, including, without limitation, economic loss or loss of profit, arising
as a result of: (a) actual or asserted violations of any applicable law or
regulation by LLS, its Affiliates or sublicensees by virtue of which
Pharmaceutical Specialties manufactured, distributed or sold by LLS, its
Affiliates or sublicensees shall be alleged or determined to be adulterated,
misbranded, mislabeled or otherwise not in compliance with any applicable law or
regulation; (b) claims for bodily injury, death or property damage attributable
to the development, manufacture, distribution, sale or use of Pharmaceutical
Specialties by LLS, its Affiliates or sublicensees; (c) a recall of
Pharmaceutical Specialties manufactured, distributed or sold by LLS, its
Affiliates or sublicensees ordered by a governmental agency or required by a
confirmed Pharmaceutical Specialty failure as reasonably determined by LLS;
(d) the negligent, willful or tortious acts or omissions of LLS, its Affiliates
and sublicensees and their respective employees and agents in connection with
the development, use, sale or supply of the Pharmaceutical Specialty; or (e) any
breach of LLS’s representations and warranties herein or other breach of the
terms of this Amended and Restated Agreement.

6.1.2 Cortex Indemnity Obligations. Cortex agrees to defend, indemnify and hold
LLS, its Affiliates and their respective directors, officers, employees and
agents harmless from all Third Party claims, losses, damages or expenses arising
as a result of: (a) the negligent, willful or tortious acts or omissions of
Cortex, its Affiliates and their respective employees and agents; or (b) any
breach of Cortex’s representations and warranties herein or other breach of the
terms of this Amended and Restated Agreement.

 

Page 12 of 26



--------------------------------------------------------------------------------

6.1.3 Procedure. A Party or any of its Affiliates or their respective employees
or agents (the “Indemnitee”) that intends to claim indemnification under this
Article agrees to promptly notify the other Party (the “Indemnitor”) of any
loss, claim, damage, liability or action in respect of which the Indemnitee
intends to claim such indemnification, and the Indemnitor shall assume the
defense thereof with its counsel. The indemnity agreement in this Article 6
shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Indemnitor. The failure to deliver notice to the Indemnitor within a reasonable
time after the commencement of any such action, if materially prejudicial to its
ability to defend such action, shall relieve such Indemnitor of any liability to
the Indemnitee under this Article 6, but the omission so to deliver notice to
the Indemnitor will not relieve it of any liability that it may have to any
Indemnitee otherwise than under this Article 6. The Indemnitee under this
Article 6, its employees and agents, shall cooperate fully with the Indemnitor
and its legal representatives in the investigation of any action, claim or
liability covered by this indemnification.

6.2 Insurance. LLS shall maintain comprehensive general liability insurance
against claims regarding the implementation and execution of this Agreement,
including but not limited to the development, manufacture and sale of
Pharmaceutical Specialties, in such amounts LLS customarily maintains with
similar activities. LLS shall maintain such insurance during the term of this
Agreement and thereafter for so long as it continues to manufacture or sell any
Pharmaceutical Specialties. Upon Cortex’s request, LLS shall provide Cortex with
the related insurance certificate.

7. TERM AND TERMINATION

7.1 Expiration of this Amended and Restated Agreement. Unless terminated earlier
pursuant to Article 7.2, this Amended and Restated Agreement shall expire and
the sublicenses granted by Cortex to LLS shall become fully paid on a
country-by-country basis upon the expiration of the last Valid Claim included in
the University Licenses in such country.

7.2 Termination of this Amended and Restated Agreement. This Amended and
Restated Agreement may be terminated in the following circumstances:

7.2.1 Material Breach. By one Party upon written notice by reason of a material
breach by the other Party that the breaching Party fails to remedy within [***]
([***]) days after written notice thereof by the non-breaching Party, provided
however, that in the case that such breach is capable of cure but cannot be
cured within such [***] ([***]) day period, such period shall be extended so
long as the breaching Party continues to use diligent efforts to cure such
breach, but in any case not beyond [***] ([***]) days. For the avoidance of
doubt, Cortex’s right to terminate shall only apply to breaches by LLS of its
obligations related to its payment obligations to Cortex and the sublicense of
the University Licenses.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 13 of 26



--------------------------------------------------------------------------------

7.2.2 By LLS in Part. By LLS, in its discretion, at any time on a
country-by-country basis or a patent by patent basis upon delivery by LLS to
Cortex of six (6) months prior notice.

7.2.3 By LLS in Whole. By (i) LLS, in its discretion, at any time in its
entirety upon delivery by LLS to Cortex of six (6) months prior notice, or
(ii) automatically by LLS’ failure to exercise the Option in Section 2.5.

7.2.4 Merger. By LLS, upon written notice to Cortex, in case of merger and/or
acquisition of Cortex with or by a Third Party, provided that LLS provides
notice thereof within thirty (30) days after being informed in writing by Cortex
of such merger or acquisition.

7.3 Effect of Expiration or Termination of This Amended and Restated Agreement
Generally.

7.3.1 Existing Obligations. Expiration pursuant to Section 7.1 or termination
pursuant to Section 7.2 of this Amended and Restated Agreement for any reason
shall not relieve the Parties of any obligation that accrued prior to such
expiration or termination.

7.3.2 Survival. In case of termination by Cortex pursuant to Section 7.2.1, or
in the case of termination by LLS pursuant to Sections 7.2.3 or 7.2.4 (including
as a result of failure to exercise the options under Sections 2.2 and 2.3), the
provisions of Article 3 (with respect only to payments and royalties accrued at
the time of expiration or termination but not yet paid) and the provisions of
Articles 5 and 6 and Sections 8.5 and 8.6 and 8.8 shall survive termination of
this Amended and Restated Agreement. In the case of expiration pursuant to
Section 7.1, the provisions of Section 2.1, Section 2.2, Section 2.4, Article 3
(with respect only to payments and royalties accrued at the time of expiration
or termination but not yet paid) and Articles 5 and 6 and Sections 8.5 and 8.6
shall survive the expiration of this Amended and Restated Agreement.

7.4 Additional Rights to LLS in the Event of Cortex Bankruptcy. All licenses
granted under this Amended and Restated Agreement are deemed to be, for purposes
of Article 365(n) of the U.S. Bankruptcy Code, licenses of right to
“intellectual property” as defined in Article 101 of such Code. The Parties
agree that LLS may fully exercise all of its rights and elections under the
Bankruptcy Code. The Parties further agree that, in the event LLS elects to
retain its rights as a licensee under such Code, LLS shall be entitled to
complete access to the Cortex Know-How and patents licensed to it hereunder and
all embodiments of such Cortex Know-How and patents, for the purposes of
exploitation of the licenses granted under this Amended and Restated Agreement.
Such embodiments of the Cortex Know-How and patents shall be delivered to LLS
not later than:

7.4.1 the commencement of bankruptcy proceedings against Cortex, upon written
request, unless Cortex elects to perform its obligations under the Agreement, or

7.4.2 if not delivered under (a) above, upon the rejection of this Amended and
Restated Agreement by or on behalf of the Cortex, upon written request.

 

Page 14 of 26



--------------------------------------------------------------------------------

8. MISCELLANEOUS

8.1 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Amended and
Restated Agreement for failure or delay in fulfilling or performing any term of
this Amended and Restated Agreement when such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party,
including fire, floods, embargoes, war, acts of war (whether war is declared or
not), insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other Party; provided, however, that the Party so
affected shall use reasonable commercial efforts to avoid or remove such causes
of nonperformance, and shall continue to perform hereunder with reasonable
dispatch whenever such causes are removed. Either Party shall provide the other
Party with prompt written notice of any delay or failure to perform that occurs
by reason of force majeure. The Parties shall mutually seek a resolution of the
delay or the failure to perform as noted above.

8.2 Assignment. This Amended and Restated Agreement may not be assigned or
otherwise transferred by either Party without the prior written consent of the
other Party, provided, however, that LLS may, without such consent, assign this
Amended and Restated Agreement and its rights and obligations hereunder to its
Affiliates and provided further, that Cortex may, without such consent, assign
this Amended and Restated Agreement and its rights and obligations hereunder to
its Affiliates, or in connection with the transfer or sale of all or
substantially all of its business, or in the event of its merger or
consolidation or similar transaction, subject to LLS’s right under
Section 7.2.4. Any purported assignment in violation of the preceding sentences
shall be void. Any permitted assignee shall assume all obligations of its
assignor under this Amended and Restated Agreement in writing.

8.3 Severability. Each Party hereby agrees that it does not intend to violate
any public policy, statutory or common laws, rules, regulations, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries. Should one or more provisions of this
Amended and Restated Agreement be or become invalid, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid provisions
which valid provisions in their economic effect are sufficiently similar to the
invalid provisions that it can be reasonably assumed that the Parties would have
entered into this Amended and Restated Agreement with such valid provisions. In
case such valid provisions cannot be agreed upon, the invalidity of one or
several provisions of this Amended and Restated Agreement shall not affect the
validity of this Amended and Restated Agreement as a whole, unless the invalid
provisions are of such essential importance to this Amended and Restated
Agreement that it is to be reasonably assumed that the Parties would not have
entered into this Amended and Restated Agreement without the invalid provisions.

8.4 Notices and Invoices. Any invoice, consent, notice or report required or
permitted to be given or made under this Amended and Restated Agreement by one
of the Parties hereto to the other shall be in writing, in English, delivered
personally or by

 

Page 15 of 26



--------------------------------------------------------------------------------

facsimile (and promptly confirmed by personal delivery or courier) or courier,
postage prepaid (where applicable), addressed to such other Party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and shall be effective upon receipt by the
addressee. Notwithstanding the foregoing, each invoice shall be faxed in
addition to another delivery method.

 

If to CORTEX:

   CORTEX PHARMACEUTICALS, INC.    15241 Barranca Parkway    Irvine, California
92618-2201    Attention: Chief Executive Officer    Fax: 949/727-3657

If to LLS:

   LES LABORATOIRES SERVIER    22 Rue Garnier    92200 Neuilly Sur Seine   

Attention:

Director, Scientific Cooperation and Business Development

Fax : + 33 1 55 72 39 00

8.5 Governing Law. This Amended and Restated Agreement shall be governed by, and
construed in accordance with, the laws of the state of New York as though made
and to be fully performed therein without regard to conflicts of laws principles
thereof.

8.6 Arbitration. Any disputes arising between the Parties relating to, arising
out of or in any way connected with this Amended and Restated Agreement or any
term or condition hereof, or the performance by either Party of its obligations
hereunder, whether before or after termination of this Amended and Restated
Agreement, shall be promptly presented to the Chief Executive Officers of Cortex
and LLS (or their designees) for resolution and if the Chief Executive Officers
(or their designees) cannot promptly resolve such disputes, then such dispute
shall be finally resolved by binding arbitration in accordance with the rules of
arbitration of the International Chamber of Commerce (ICC) by one or more
arbitrators appointed in accordance with such rules. Any such arbitration shall
be held in New York, New York, and the language of such proceedings shall be
English.

8.7 Affiliates. LLS shall have the right, in its sole discretion, to assign or
delegate any of its rights or obligations hereunder, in whole or in part, to an
Affiliate of LLS.

8.8 Confidentiality of this Amended and Restated Agreement. The terms and
conditions of this Amended and Restated Agreement shall be held in confidence by
the Parties to the same extent and in at least the same manner as such Party
protects its own confidential or proprietary information. The Parties agree,
however, that they may issue a press release (in a form mutually agreed by the
Parties). In addition, Cortex shall be permitted to file a Current Report on
Form 8-K with the U.S. Securities and Exchange Commission describing the content
of this Amended and Restated Agreement and shall be permitted to publicly file
this Amended and Restated Agreement with the U.S. Securities and Exchange
Commission, in all cases consistent with its obligations under

 

Page 16 of 26



--------------------------------------------------------------------------------

applicable securities laws and regulations, provided, however, that in
connection with any required filing with applicable securities authorities,
Cortex shall provide LLS with a copy of the proposed filing with the regulatory
authority and afford LLS no less than [***] ([***]) days to review the proposed
filing. The Parties shall work cooperatively in good faith, taking into
consideration the other Party’s suggestions, regarding the text of the
disclosure as well as information for which Cortex will seek to obtain
confidential treatment.

8.9 Entire Agreement. This Amended and Restated Agreement, together with the
Schedules hereto between the Parties contains the entire understanding of the
Parties with respect to the subject matter hereof, and supersedes the Prior
Agreement, which the Parties agree is hereby terminated and of no further force
and effect (other than the provisions of such agreement which by its terms
survive termination). In the event of any conflict or inconsistency between any
provision of any Schedules hereto and any provision of this Amended and Restated
Agreement, the provisions of this Amended and Restated Agreement shall prevail.
All express or implied agreements and understandings, either oral or written,
heretofore made are expressly merged in and made a part of this Amended and
Restated Agreement. This Amended and Restated Agreement may be amended, or any
term hereof modified, only by a written instrument duly executed by both Parties
hereto.

8.10 Headings. The captions to the Articles hereof and Schedules hereto are not
a part of this Amended and Restated Agreement, but are merely guides or labels
to assist in locating and reading the Articles hereof.

8.11 Independent Contractors. It is expressly agreed that Cortex and LLS shall
be independent contractors and that the relationship between the two Parties
shall not constitute a partnership, joint venture or agency. Neither Cortex nor
LLS shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other, without the prior consent of the other Party to do so.

8.12 Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

8.13 Counterparts. This Amended and Restated Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 17 of 26



--------------------------------------------------------------------------------

8.14 Warranty Limitation. EXCEPT AS EXPRESSLY STATED IN THIS AMENDED AND
RESTATED AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY, AND EACH PARTY EXPRESSLY
DISCLAIMS ALL DISCLAIMS, ALL IMPLIED WARRANTIES, INCLUDING WARRANTIES OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY
COMPOUNDS OR OTHER BIOLOGICAL OR CHEMICAL MATERIALS OR INFORMATION PROVIDED TO
THE OTHER PARTY PURSUANT TO THIS AMENDED AND RESTATED AGREEMENT.

[Signature Page Follows]

 

Page 18 of 26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amended and Restated
Agreement as of the date first set forth above.

 

CORTEX PHARMACEUTICALS, INC.      LES LABORATOIRES SERVIER /s/     Mark A.
Varney              /s/     Christian Bazantay         Name: Mark Varney, Ph.D
     Name: Christian BAZANTAY Title: Chief Executive Officer      Title: Proxy

 

Page 19 of 26



--------------------------------------------------------------------------------

SCHEDULE 1

ASSIGNED CORTEX PATENT RIGHTS

[***]

All patents or patent applications derived from the PCT patent application
published on [***] under the number [***], based on [***] and [***] priority
documents.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 20 of 26



--------------------------------------------------------------------------------

SCHEDULE 2

UNIVERSITY LICENSE RIGHTS

[***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 21 of 26



--------------------------------------------------------------------------------

SCHEDULE 3

UNIVERSITY LICENSES

 

Agreement

   Date  

UC Case No.

  

Agmt.
Control No.

License Agreement (Enhance Synaptic AMPA Receptor Response)

   June 25, 1993   91-207    93-04-0412

Letter Agreement for Additional Neuropharmaceutical Uses and Modifications to
93-04-412 License Agreement

   December 15,
1997  

91-207

95-249

96-256

95-265

96-115

96-309

   93-04-412

Letter [Amendment to add 98-163 - Rogers and Nilsson patent app.]

   February 13,
1998   98-163    93-04-0412F

Amendment to License Agreement

   October 11,
2002   91-207    93-04-0412    

Amendment to License Agreement

   May 28, 2003   91-207    93-04-0412O    

Amendment to Exclusive License Agreement (NDA Milestone)

   June 1, 2007      93-04-0412Q    

Fourth Amendment to License Agreement

   August 24, 2010  

Added

2004-180

Deleted

2000 - 006 - 01

2000 -006-02

2000-006-05

   93-04-0412

Fifth Amendment to License Agreement

   March 15, 2011  

Added

2000 - 006 - 01

2000 - 006 - 02

2000-006-05

   93-04-0412

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

[***]

   [***]         [***]    [***]

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 22 of 26



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PATENT ASSIGNMENT

EXECUTION COPY

ASSIGNMENT

WHEREAS, CORTEX PHARMACEUTICALS, INC., a Delaware corporation, hereinafter
referred to as the Assignor, whose full post office address is: 15241 Barranca
Parkway, Irvine, California, USA, 92618, possesses the full right, title and
interest for an invention entitled:

[***] hereinafter referred to as the “Invention”, as fully set forth and
described in the patents and patent applications, hereinafter referred to as the
“Applications”, identified in “Schedule A” attached hereto and any subsequent
patent applications claiming priority thereto.

AND WHEREAS, LES LABORATOIRES SERVIER, a corporation duly organized and
registered under the laws of France, hereinafter referred to as the Assignee,
having its principal office at 22 Rue Garnier, 92200 Neuilly Sur Seine FRANCE:
desires to acquire the entire right, title and interest in and to the
aforementioned Invention.

NOW THEREFORE, in consideration of the sum of One Dollar ($1.00) and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Assignor hereby confirms that it has sold, assigned,
transferred and conveyed, and for greater certainty does hereby sell, assign,
transfer and convey to the Assignee its successors, assigns, nominees or other
legal representatives, the entire right, title and interest in the United States
(US) and all other foreign countries throughout the world in and to the
Invention, including any tangible materials embodied in or encompassed by the
Invention and any trade secrets pertaining to the Invention, and any
improvements thereon, together with its entire right title and interest in and
to the Applications and any and all Letters Patent that may issue for the
Invention, including any and all divisions, reissues, continuations,
continuations-in-part, renewals, substitutes and extensions of the Applications,
to the full end of the term for which each said Letters Patent may be granted,
and including any right to claim priority based on the Applications, the same to
be held and enjoyed as fully and completely as the same would have been held and
enjoyed by the Assignor had this Assignment not been made. The aforesaid
assignment includes the right in and to all income, royalties, damages and
payments now or hereafter due or payable with respect to any Letters Patent
which is or may be granted, and in and to all causes of action (either in law or
in equity), and the right to sue, counterclaim, and recover for past, present
and future infringement of the rights assigned or to be assigned under this
Assignment.

 

[***]: CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION.

Page 23 of 26



--------------------------------------------------------------------------------

AND the Assignor hereby authorizes and requests the appropriate governmental
officials to issue any and all such US or foreign Letters Patent under said
Invention, or resulting from any of said applications thereof, to the Assignee,
as the owner of the entire right, title and interest in and to the same.

AND the Assignor hereby represents, warrants and covenants that it has the full
right to convey the entire interest herein assigned, that it has not executed
and will not execute any instrument or assignment in conflict herewith, and that
the rights assigned herein are not otherwise encumbered by any grant, license or
right.

AND the Assignor, on behalf of itself and its executors and administrators, does
hereby covenant and agree to do all such lawful acts and things and to execute
without further consideration such further lawful assignments, documents,
assurances, applications and other instruments as may reasonably be required or
deemed necessary by the Assignee, its successors, assigns, nominees or other
legal representatives, to secure and obtain the Invention and related rights,
including any and all Letters Patent for the Invention, and vest the same in
said Assignee, its successors, assigns, nominees or other legal representatives.

AND the Assignee does hereby confirm and accept this assignment.

 

Page 24 of 26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Assignment to be executed
by their duly authorized officers the day and year first here written.

DATED at                                  this         day of June, 2011.

 

Executed on behalf of

Cortex Pharmaceuticals, Inc.

 

By:     Name: Capacity:

On this         day of                                 , 2011, personally
appeared before me the above named:                         being the
                        , to me personally known, and known by me to be the same
person described in and who executed the foregoing instrument, and acknowledged
that they executed same, and were entitled to do so on this very day, in a right
and binding matter, as their free act and deed and for the purposes set forth,
on the day and year aforesaid.

 

Name: A Notary Public in and for                                

 

 

DATED at                                 this          day
of                     , 2011.

 

 

Executed on behalf of

LES LABORATOIRES SERVIER

 

By:   Name: Christian BAZANTAY Capacity:

On this         day of                         , 2011, personally appeared
before me the above named:                         being the
                            , to me personally known, and known by me to be the
same person described in and who executed the foregoing instrument, and
acknowledged that he/she executed same, as his/her free act and deed and for the
purposes set forth, on the day and year aforesaid.

 

  Name: A Notary Public in and for                                

 

Page 25 of 26



--------------------------------------------------------------------------------

SCHEDULE “A”

TO ASSIGNMENT DATED

                    , 2011

 

Case Reference   Country   Type    Filing Date    Application
Number    Status

 

Page 26 of 26